810 So.2d 976 (2002)
Charles K. MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-4064.
District Court of Appeal of Florida, Fourth District.
February 6, 2002.
Rehearing Denied March 27, 2002.
Charles K. Moore, Blountstown, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the denial of appellant's motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). His claim that the state did not give him notice if its intent to seek a habitual offender sentence is not reviewable through rule 3.800(a). See Hollis v. State, 763 So.2d 1155 (Fla. 4th DCA 2000); Hope v. State, 766 So.2d 343 (Fla. 5th DCA 2000). His second claimthat he could not be given a habitual offender sentence upon violation of probation because the original sentence was not a habitual offender sentence ____was raised by appellant in his direct appeal and in three more appeals filed in this court. As we did in each of those prior cases, we again find this argument to be without merit and affirm the order denying his latest motion. Also, consistent with Rivera v. State, 728 So.2d 1165, 1166 (Fla.1998), and Prince v. State, 719 So.2d 346 (Fla. 4th DCA 1998), we hereby prohibit appellant from any future filings concerning this second claim. We *977 also caution appellant that if he violates this prohibition, he will face additional sanctions.
TAYLOR, HAZOURI, and MAY, JJ., concur.